              Case 20-20259-RAM           Doc 19     Filed 09/23/20      Page 1 of 28




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov
In re:
                                                       Chapter 11

IT’SUGAR FL I LLC,                                     Case No. 20-20259-RAM
IT’SUGAR LLC,                                          Case No. 20-20261-RAM
IT’SUGAR ATLANTIC CITY LLC,                            Case No. 20-20263-RAM
IT’SUGAR FLGC LLC,                                     Case No. 20-20264-RAM
                                                       (Joint Administration pending)
            Debtors.
_______________________________/

      APPLICATION OF THE DEBTORS FOR AN ORDER, ON AN INTERIM
       BASIS, AUTHORIZING THE EMPLOYMENT AND RETENTION OF
         MELAND BUDWICK, P.A. AS ATTORNEYS FOR THE DEBTORS
    AND DEBTORS IN POSSESSION NUNC PRO TUNC TO THE PETITION DATE

                                 (Emergency Hearing Requested)

                            Basis for Requested Emergency Hearing

          The Debtors respectfully request that the Court conduct a hearing on this Motion
          consistent with Local Rule 9013-1(F). Delay in obtaining approval of counsel’s
          retention until a final hearing is scheduled will cause immediate and irreparable
          harm to the Debtors inasmuch as the Debtors are corporate entities which need
          legal counsel in order to handle first day motions. The Debtors respectfully
          request that the Court waive the provisions of Local Rule 9075-1 (B), which
          requires an affirmative statement that a bona fide effort was made in order to
          resolve the issues raised in this Motion, as the relief requested herein is urgent in
          nature and does not lend itself to advance resolution.


         It’Sugar FL I LLC, It’Sugar LLC, It’Sugar Atlantic City LLC, and It’Sugar FLGC LLC

(collectively, “It’Sugar” or the “Debtors”), by and through undersigned counsel, submits this

application (“Application”) seeking entry of an Order of the Court, pursuant to § 327(a) of Title

11 of the United States Code, Rules 2014(a), 2016 and 6003 of the Federal Rules of Bankruptcy

Procedure and Rules 2014-1 and 2016-1 of the Local Rules for the United States Bankruptcy Court

for the Southern District of Florida, authorizing the employment and retention of Michael S.
              Case 20-20259-RAM              Doc 19       Filed 09/23/20   Page 2 of 28




Budwick, Esquire and the law firm of Meland Budwick, P.A. as attorneys for the Debtors nunc

pro tunc to the commencement of this Chapter 11 cases. In support of the Application, the Debtors

respectfully represent as follows:

                                 I.          Jurisdiction and Venue

       1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157.

       2.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The bases for the relief requested herein are §§ 327(a), 328(a) and 330 of Title 11

of the United States Code (“Bankruptcy Code”), Rules 2014(a) and 2016 of the Federal Rules of

Bankruptcy Procedure (“Bankruptcy Rules”) and Rule 2014-1 and 2016-1 of the Local Rules for

the United States Bankruptcy Court for the Southern District of Florida (the “Local Rules”).

                                        II.       Background

       4.      On September 22, 2020 (“Petition Date”), the Debtors filed voluntary petitions

under Chapter 11 of the United States Bankruptcy Code.

       5.      The Debtors are operating their business and managing their affairs as debtors in

possession pursuant to 11 U.S.C. §§ 1107(a) and 1108.

       6.      The Debtors operate as a single business and are known throughout the industry as

It'Sugar. It'Sugar is a specialty candy retailer whose products include bulk candy, candy in giant

packaging, and licensed and novelty items. It'Sugar’s portfolio includes approximately 100 retail

locations across 28 states.

                                      III.      Relief Requested

       7.      The Debtors desire to employ Michael S. Budwick, Esquire (“Mr. Budwick”) and




                                                      2
              Case 20-20259-RAM           Doc 19       Filed 09/23/20   Page 3 of 28




the law firm of Meland Budwick, P.A. (“MB”) as general counsel in this Chapter 11 case.

       8.      The Debtors have determined that it is necessary to engage attorneys with

knowledge and experience in the areas of bankruptcy and litigation. Such legal counsel will enable

the Debtors to carry out their duties in this Chapter 11 case and to assist in the administration of

their estate. The Debtors, therefore, propose to retain the law firm of MB as counsel in all phases

of their Chapter 11 cases.

       9.      The Debtors have selected MB as their attorneys because of the firm’s knowledge

of the Debtors’ business and financial affairs, and its extensive general experience and institutional

knowledge, and, in particular, MB’s recognized expertise with complex corporate bankruptcy

cases under Chapter 11 of the Bankruptcy Code. MB has been actively involved in Chapter 11

cases in this and other districts for over 20 years.

       10.     MB is intimately familiar with the Debtors’ business and financial affairs and is

well qualified to provide the services required by the Debtors in connection with these Chapter 11

cases. MB has served as counsel to the Debtors since March 2020 to provide services including

advising the Debtors with respect to restructuring matters and assisting in the preparation of the

chapter 11 cases.

       11.     The Debtors firmly believe that MB, because of its experience in Chapter 11 cases

and its historical representation of the Debtors, is well qualified and uniquely situated to represent

the Debtors’ interests and the interests of their estates. Accordingly, the Debtors believe that they

will be unduly prejudiced if forced to retain counsel other than MB in connection with the

prosecution of these Chapter 11 cases. MB has stated its desire and willingness to act in these cases

and render the necessary professional services as attorneys for the Debtors. As such, the Debtors




                                                   3
              Case 20-20259-RAM            Doc 19       Filed 09/23/20    Page 4 of 28




believe that the retention of MB is in the best interests of their estates and all parties in interest in

these Chapter 11 cases.

        12.     Subject to the order of this Court, the Debtors propose to employ MB to render

the following professional services, among others:

                a)      advise the Debtors with respect to their powers and duties as debtors-in-
                        possession and the continued management of their business operations;

                b)      advise the Debtors with respect to their responsibilities in complying with
                        the U.S. Trustee's Operating Guidelines and Reporting Requirements and
                        with the rules of the Court;

                c)      prepare motions, pleadings, orders, applications, adversary proceedings,
                        and other legal documents necessary in the administration of these cases;

                d)      protect the interests of the Debtors and their estates in all matters pending
                        before the Court; and

                e)      represent the Debtors in negotiations with their creditors and other parties
                        in interest, and in the preparation of a plan.

        13.     To the best of the Debtors’ knowledge, the partners, counsel and associates of MB

do not have any connection with, or any interest adverse to the Debtors, their creditors, or any

other party in interest, or their respective attorneys and accountants, except as set forth in the

Declaration of Michael S. Budwick, Esquire (“Budwick Declaration”) attached as Exhibit A.

        14.     Based upon the Budwick Declaration, the Debtors submit that MB is a

“disinterested person” as such term in defined in Bankruptcy Code § 101(14), as modified by

Bankruptcy Code 1107(b).

        15.     MB intends to apply to the Court for allowances of compensation and

reimbursement of out-of-pocket expenses incurred after the Petition Date in connection with these

Chapter 11 cases on an hourly basis, subject to Court approval and in accordance with the




                                                    4
              Case 20-20259-RAM          Doc 19       Filed 09/23/20   Page 5 of 28




applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, including

the guidelines established by the United States Trustee for the Southern District of Florida

(“Guidelines”) and any further orders of this Court.

       16.     Prepetition, MB was paid the following amounts from the Debtor, It’Sugar LLC:

               a)      $20,126.25 on June 1, 2020;
               b)      $5,673.45 on June 15, 2020;
               c)      $1,163.83 on July 20, 2020; and
               d)      $147,983.35 on September 22, 2020.


On the Petition Date, there was a post-petition fee retainer of $115,000 and cost retainer of $10,000

on hand. Pre-petition, at the Debtors’ request, MB provided a 10% discount on its fees. MB has

agreed to continue to provide the same discount post-petition.

       17.     The Debtors request authority for MB to maintain time records in support of any

application for compensation and reimbursement of costs with respect to the Debtors on a

consolidated basis without the necessity for tracking time separately as to each Debtor inasmuch

as It’Sugar LLC pays for each of the Debtors’ expenses.

       18.     Pursuant to Local Rule 2014-1(A), a copy of the executed Legal Representation

Agreement is attached as Exhibit B.

                                    Basis for Relief Requested

       19.     Pursuant to this Application, the Debtors seek entry of an order authorizing the

employment and retention of MB as attorneys for the Debtors effective as of the Petition Date,

pursuant to Bankruptcy Code §§ 327(a) and 330, Bankruptcy Rules 2014(a), 2016 and 6003 and

Local Rules 2014-1 and 2016-1. Pursuant to Bankruptcy Code § 328(a), the Debtors further request

that the Court approve the retention of MB under a general retainer, as its attorneys, in accordance




                                                  5
              Case 20-20259-RAM          Doc 19       Filed 09/23/20    Page 6 of 28




with MB’s normal hourly rates in effect at the time services are rendered, less a 10% discount, and

normal reimbursement policies.

                             V.      Authority for Relief Requested

       20.     The Debtors seek retention of MB as its attorneys pursuant to Bankruptcy Code §

327(a), which provides that a debtor, subject to Court approval:

       [M]ay employ one or more attorneys, accountants, appraisers, auctioneers, or other
       professional persons, that do not hold or represent an interest adverse to the estate, and that
       are disinterested persons, to represent or assist the [debtor] in carrying out the [debtor]’s
       duties under this title.

11 U.S.C. § 327(a).

       21.     The Debtors seek retention of MB under a general retainer pursuant to § 328(a) of

the Bankruptcy Code, which provides that a debtor, subject to Court approval:

       [May] employ or authorize the employment of a professional person under section 327 or
       1103 of this title, as the case may be, on any reasonable terms and conditions of
       employment, including on a retainer, on an hourly basis, on a fixed or percentage fee basis,
       or on a contingent fee basis.

11 U.S.C. § 328(a)

       22.     Bankruptcy Rule 2014(a) requires that an application for retention include:

         [S]pecific facts showing the necessity for the employment, the name of the [firm]
         to be employed, the reasons for the selection, the professional services to be
         rendered, any proposed arrangement for compensation, and, to the best of the
         applicant’s knowledge, all of the [firm’s] connections with the debtor, creditors,
         any other party in interest, their respective attorneys and accountants, the United
         States trustee, or any person employed in the office of the United States trustee.

Fed. R. Bankr. P. 2014.

       23.     The Debtors submit that for all the reasons stated above and in the Budwick

Declaration, the retention of MB as counsel to the Debtors is warranted. Further, as stated in the

Budwick Declaration, MB is a “disinterested person” within the meaning of Bankruptcy Code




                                                  6
              Case 20-20259-RAM          Doc 19       Filed 09/23/20    Page 7 of 28




section 101(14), as required by Bankruptcy Code section 327(a), and does not hold or represent an

interest adverse to the Debtors’ estate and has no connection to the Debtors, their creditors or their

related parties except as may be disclosed in the Budwick Declaration. Accordingly, the retention

of MB as counsel to the Debtors should be approved.

       24.     Moreover, delay in obtaining approval of MB’s retention until a final hearing is

scheduled will cause immediate and irreparable harm to the Debtors inasmuch as the Debtors are

corporate entities which need legal counsel in order to handle first day motions. As such, the

Debtors seek entry of an order, on an interim basis, approving the retention of MB and scheduling

a final hearing to consider the Application.

       WHEREFORE, the Debtors respectfully request entry of an Order in the form attached

hereto as Exhibit C (i) authorizing the employment and retention of Michael S. Budwick, Esquire

and the law firm of Meland Budwick, P.A., as general counsel to the Debtors in these chapter 11

cases, nunc pro tunc to the Petition Date, on a general retainer, pursuant to 11 U.S.C. §§ 327 and

330; (ii) granting such other and further relief as the Court deems just and proper.

       Dated: September 23, 2020.

                                                       It’Sugar FL I LLC
                                                       By: s/Anton Gladnikov (e-filed with consent)
                                                           Anton Gladnikov, its CFO

                                                       It’Sugar LLC
                                                       By: s/Anton Gladnikov (e-filed with consent)
                                                           Anton Gladnikov, its CFO

                                                       It’Sugar Atlantic City LLC
                                                       By: s/Anton Gladnikov (e-filed with consent)
                                                           Anton Gladnikov, its CFO




                                                  7
Case 20-20259-RAM   Doc 19       Filed 09/23/20   Page 8 of 28




                                  It’Sugar FLGC LLC
                                  By: s/Anton Gladnikov (e-filed with consent)
                                      Anton Gladnikov, its CFO




                                  E-filed by:

                                  s/ Michael S. Budwick
                                  Michael S. Budwick, Esquire
                                  Florida Bar No. 938777
                                  mbudwick@melandbudwick.com
                                  MELAND BUDWICK, P.A.
                                  3200 Southeast Financial Center
                                  200 South Biscayne Boulevard
                                  Miami, Florida 33131
                                  Telephone: (305) 358-6363
                                  Telecopy: (305) 358-1221

                                  Proposed Attorneys for Debtors




                             8
               Case 20-20259-RAM        Doc 19       Filed 09/23/20   Page 9 of 28




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov
In re:
                                                      Chapter 11

IT’SUGAR FL I LLC,                                    Case No. 20-20259-RAM
IT’SUGAR LLC,                                         Case No. 20-20261-RAM
IT’SUGAR ATLANTIC CITY LLC,                           Case No. 20-20263-RAM
IT’SUGAR FLGC LLC,                                    Case No. 20-20264-RAM
                                                      (Joint Administration pending)
            Debtors.
_______________________________/

           DECLARATION OF MICHAEL S. BUDWICK IN SUPPORT
           OF DEBTORS’ APPLICATION TO EMPLOY AND RETAIN
         MELAND BUDWICK, P.A. AS ATTORNEY FOR THE DEBTORS
    AND DEBTORS IN POSSESSION NUNC PRO TUNC TO THE PETITION DATE

         Michael S. Budwick, being duly sworn, says:

         1.     I am an attorney admitted to practice in the State of Florida, the United States

District Court for the Southern District of Florida and qualified to practice in the U.S.

Bankruptcy Court for the Southern District of Florida.

         2.     I am a shareholder and employed by the law firm of Meland Budwick, P.A.

(“MB”) with offices located at 200 South Biscayne Boulevard, Suite 3200, Miami, Florida

33131.

         3.     I am familiar with the matters set forth herein and make this declaration

(“Declaration”) in support of the application (“Application”) of It’Sugar FL I LLC; It’Sugar

LLC; II’Sugar Atlantic City LLC; and It’Sugar FLGC LLC (“Debtors”) for authority to employ

and retain MB as attorneys for the Debtors, effective as of the Petition Date. MB proposes to

charge its normal hourly rates in effect from time to time (less a 10% discount to be applied to

each invoice consistent with pre-petition billing) and in accordance with MB’s normal



                                                 1

                                                                                       EXHIBIT A
             Case 20-20259-RAM         Doc 19       Filed 09/23/20   Page 10 of 28




reimbursement policies, in compliance with Bankruptcy Code sections 327(a), 328(a) and 330,

and to provide disclosure required under Rules 2014(a), 2016 and 5002 of the Federal Rules of

Bankruptcy Procedure (“Bankruptcy Rules”) and Rules 2014-1 and 2016-1 of the Local Rules

for the United States Bankruptcy Court for the Southern District of Florida (“Local Rules”).

       4.      MB has served as counsel to the Debtors since March 2020 as a result of the

impact on business operations caused by COVID-19. As such, MB is familiar with the Debtors’

business and financial affairs and is well qualified to provide the services required by the

Debtors in connection with these Chapter 11 cases.

       5.      To the best of my knowledge and information, no member of MB has an interest

materially adverse to the interests of the Debtors’ estates or to any class of creditors or equity

security holders of the Debtors, by reason of any direct or indirect relationship to, connection

with, or interest in, the Debtors, as specified in subparagraph (C) of Section 101(14) of the

Bankruptcy Code, or for any other reason.

       6.      MB neither holds nor represents any interest adverse to the Debtors and is a

“disinterested person” within the scope and meaning of Section 101(14) of the Bankruptcy Code.

       7.      MB discloses the following “connections”:

               a)      In the past MB has represented parties in interest in matters in which
       Algon Capital LLC and/or Troy Taylor have served as a financial advisor and/or chief
       restructuring officer. Those representations have concluded and none of the matters were
       related to the Debtors.

               b)      In 2014, Mark Meland, Esq. and MB represented Mr. Taylor in connection
       with an acquisition of a condominium unit in Miami Beach, Florida and ancillary real
       estate related services. This representation has concluded and that matter was unrelated to
       the Debtors.

               c)     MB represented BBX Capital Asset Management, LLC in the case styled
       In re: Aberdeen Land, LLC, Chapter 11 Case No. 3-13-bk-04103 in the U.S. Bankruptcy
       Court for the Southern District of Florida. The representation concluded in 2015 and the



                                                2
     Case 20-20259-RAM        Doc 19       Filed 09/23/20   Page 11 of 28




matter was unrelated to the Debtors. BBX Capital Corporation owns BBX Capital Florida
LLC, which through a subsidiary owns BBX Capital Asset Management, LLC.

       d)     BBX Capital Florida LLC owns BBX Sweet Holdings LLC, which owns
It’Sugar Holdings LLC, which owns 90% of the common membership interest It’Sugar
LLC, which owns the other Debtors.

       e)      SHL Holdings, Inc. is a secured creditor of three of the Debtors. BBX
Capital Florida LLC, through subsidiary entities owns SHL Holdings, Inc.

        f)     In 2017, MB represented BBX Capital Corporation and certain current and
former executives in connection with potential claims against BB&T Corporation and
Branch Banking and Trust Company (“BB&T”) for severance related to BB&T’s
acquisition of BankAtlantic Bancorp, Inc. The executives included Valerie Toalson,
Susan McGregor, Alan Levan, Jack Abdo, Jarett Levan, Jay McClung, Lewis Sarraca,
and Lloyd DeVaux. Prior to the commencement of these bankruptcy cases, Alan Levan
and Jarett Levan were among the managers of some of the Debtors. Jarett Levan is the
Interim Chief Operating Officer for the Debtors. This representation concluded in 2017
and the matter was unrelated to the Debtors.

        g)     In 2014, MB represented BBX Capital Corporation related to a possible
acquisition of debt secured by a mortgage on property located in Palm Beach County.
The representation concluded in 2014 and the matter was unrelated to the Debtors.

       h)      In 2020, MB represented Hoffman’s Chocolates in connection with a case
styled Assignment for the Benefit of Creditors of Peterbrooke Franchising of America,
LLC, Case No. 16-2020-CA-003929. Hoffman’s Chocolates primarily operates through
The Hoffman Commercial Group, Inc., which through subsidiaries is owned by BBX
Capital Florida LLC and is a creditor of the Debtors in the amount of approximately
$1,565.74. That representation has concluded and the matter was unrelated to the
Debtors.

        i)     MB has purchased products from Hoffman’s Chocolates as seasonal gifts.
In the aggregate, these purchases were not for nominal amounts.

        j)     MB represented Florida Asset Resolution Group, LLC and FAR 3, LLC in
the cases styled In re: Ftlss LLC, Case No. 12-33087-JKO, In re: FTLL Robo Vault LLC,
Case No. 12-33090-RBR. BBX Capital Florida LLC owns these entities through
subsidiaries. This representation has concluded and the matter was unrelated to the
Debtors.

        k)     MB represented Heartwood 47, LLC in connection with In re: Thomas
and Nathalie DiGiorgio, Case No. 14-15163-JKO in the U.S. Bankruptcy Court for the
Southern District of Florida. BBX Capital Florida LLC through subsidiaries owns this
entity. This representation concluded in 2015 and the matter was unrelated to the
Debtors.


                                       3
     Case 20-20259-RAM          Doc 19       Filed 09/23/20   Page 12 of 28




       l)      MB represented Heartwood 23, LLC in connection with In re John E.
Cork, Case No. 2:11-bk-33110-CGC in the U.S Bankruptcy Court for the District of
Arizona. BBX Capital Florida LLC through subsidiaries owns this entity. This
representation concluded in 2014 and the matter was unrelated to the Debtors.

       m)     MB represented FAR 2, LLC in connection with the cases of In re Joseph
P. Akra, Case No. 14-37639 and In re James R. Davis Case No. 14-37641, both in the
U.S. Bankruptcy Court for the Southern District of Florida. MB also represented FAR 2,
LLC in the cases of In re Robert Halpern, Case No. 16-20824-BKC-JKO and In re
Martin Zeller Case No. 16-20825-BKC-JKO both in the U.S. Bankruptcy Court for the
Southern District of Florida. BBX Capital Florida LLC through subsidiaries owns FAR 2
LLC. These representations have concluded and the matters were unrelated to the
Debtors.

       n)      MB represented Florida Asset Resolution Group, LLC in connection with
an assignment for benefit of creditors for In re Pearl Artist & Craft Supply, Corp. Case
No. CACE-14-012499 in the 17th Judicial Circuit for Broward County. This
representation concluded in 2014 and the matter was unrelated to the Debtors.

        o)     MB represented Heartwood 24, LLC in connection with In re: American
Petroleum of 79th St LLC, Case No. 13-11681 in the U.S. Bankruptcy Court for the
Southern District of Florida. BBX Capital Florida LLC through subsidiaries owns this
entity. This representation concluded in 2013 and the matter was unrelated to the
Debtors.

       p)      Along with co-counsel, MB represents Heartwood 4, LLC in connection
with In re Martin A. and Abby Tabor, Case No. 14-20731-EPK pending in the U.S.
Bankruptcy Court for the Middle District of Florida, and two ancillary related litigation
matters in the 19th Judicial Circuit for Martin County, Florida Cases Nos. 18-CA-000289
and 2016-CA-000002. BBX Capital Florida LLC through subsidiaries owns this entity.
The representation is ongoing and the matters are unrelated to the Debtors. Deborah
Menotte, as Trustee for the estates for Mr. and Mrs. Tabor retained MB as special counsel
to pursue certain claims on behalf of the estate. The special counsel retention for Trustee
Menotte has concluded and the matter was unrelated to the Debtors.

       q)      MB represents Bluegreen Vacations Corporation and Bluegreen Vacations
Unlimited, Inc. in the bankruptcy cases styled In re American Resource Management,
Group LLC (DE) (“ARMG”), Case No. 19-14605-SMG and In re Totten Franqui Davis
& Burk, LLC, Case No. 19-17278-SMG. This representation is ongoing and the matters
are unrelated to the Debtors. Barry Mukamal, as Trustee for ARMG is expected to file a
motion in the ARMG bankruptcy case to approve MB’s retention as special counsel to
pursue certain claims against a former insider (and related parties) of ARMG. Mr.
Mukamal’s general counsel in that case is Kozyak Tropin & Throckmorton, P.A.




                                         4
             Case 20-20259-RAM           Doc 19       Filed 09/23/20   Page 13 of 28




               r)    Both BBX Capital Corporation and Bluegreen Vacations Corporation
       (“Bluegreen”) are public companies traded on the New York Stock Exchange. BBX
       Capital Corporation is a majority shareholder of Bluegreen. MB refers to the Form 10-Q
       filed by BBX Capital Corporation for the quarter ending June 30, 2020 for the details of a
       proposed spinoff transaction, pursuant to which (as more fully stated therein) BBX
       Capital Corporation will be renamed Bluegreen Vacations Holding Corporation and hold
       the investment in Bluegreen while BBX Capital Florida LLC will become a publicly
       traded company known as BBX Capital Corporation.


       8.      Neither I nor our firm has or will represent any other entity in connection with

these cases, and neither I nor our firm will accept any fee from any other party or parties in this

case, except the Debtors, unless otherwise authorized by the Court.

       9.      Prepetition, MB was paid the following amounts from the Debtor, It’Sugar LLC:

               a)      $20,126.25 on June 1, 2020;
               b)      $5,673.45 on June 15, 2020;
               c)      $1,163.83 on July 20, 2020; and
               d)      $147,983.35 on September 22, 2020.

On the Petition Date, there was a post-petition fee retainer of $115,000 and cost retainer of

$10,000 on hand.

       10.     The professional fees and costs incurred by MB in the course of its representation

of the Debtors in these cases shall be subject in all respects to the application and notice

requirements of 11 U.S.C. §§ 327, 330 and 331 and Bankruptcy Rule 2014 and 2016.

       11.     There is no agreement of any nature, other than the shareholder agreement of our

firm, as to the sharing of any compensation to be paid to the firm. No promises have been

received by MB, nor any member or associate thereof, as to compensation in connection with

this case other than in accordance with the provisions of the Bankruptcy Code.

       12.     No attorney at MB holds a direct or indirect equity interest in the Debtors,

including stock or stock warrants, or has a right to acquire such an interest.




                                                  5
               Case 20-20259-RAM        Doc 19       Filed 09/23/20   Page 14 of 28




         13.    No attorney at MB is or has served as an officer, director or employee of the

Debtors within two years before the Petition Date.

         14.    No attorney at MB is in control of the Debtors.

         15.    No attorney at MB is or has served as an officer, director or employee of a

financial advisor that has been engaged by the Debtors in connection with the offer, sale or

issuance of a security of the Debtors, within two years before the Petition Date.

         16.    No attorney at MB has represented a financial advisor of the Debtors in

connection with the offer, sale or issuance of a security of the Debtors, within three years before

the Petition Date.

         17.    No attorney at MB has any other interest, direct or indirect, that may be affected

by the proposed representation.

         18.    Except as set forth herein, no attorney at MB has had or presently has any

material connection with the captioned Debtors, the Debtors’ creditors, any other party in interest

or their respective attorneys and accountants, the United States trustee, or any person employed

in the Office of the United States trustee, or any matters in which the firm is to be engaged,

except that I, MB, or our attorneys, (i) may have appeared in the past, and may appear in the

future, in other cases in which one or more of such parties may be involved; and (ii) may

represent or may have represented certain of the Debtors’ creditors, in matters unrelated to these

cases.

                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 6
               Case 20-20259-RAM       Doc 19       Filed 09/23/20   Page 15 of 28



       Pursuant to 28 U.S. C. § 1746, 1 declare under penalty of peijury that the foregoing is true


and correct.


                                                              /!          si
       Executed on September 22, 2020.                                /
                                                           i//f
                                                    (dJL       /
                                             MICHAEL S' B            ICK




                                                7
                  Case 20-20259-RAM          Doc 19     Filed 09/23/20          Page 16 of 28




                                          MELAND | BUDWICK
                                                 ATTORNEYS   AT   LAW




    Michael S. Budwick
   mbudwick@melandbudwick.com




                                            September 21, 2020


     Via Electronic Mail
     It' Sugar LLC
     Attn: Anton Gladnikov,
     Chief Financial Officer
     agladnikov@itsugar.com


                             LEGAL REPRESENTATION AGREEMENT


            Re:      Potential Chapter 1 1 Voluntary Petitions for It'Sugar FL I LLC; It'Sugar LLC;
                     It' Sugar Atlantic City LLC; and It'Sugar FLGC LLC


    Dear Mr. Gladnikov:


            We are pleased that It'Sugar FL I LLC; It'Sugar LLC; It'Sugar Atlantic City LLC; and
   It'Sugar FLGC LLC ("Clients'" or "you(r)") have engaged Meland Budwick, P. A. ( 'Firm") to
    perform legal services on your behalf.      We have found that clients generally appreciate a clear
   statement and agreement regarding the services that we will perform and the basis upon which
   they will be expected to pay for these services. This Agreement is intended to set forth our
   understanding as to the nature and scope of the services we have agreed to render, the amount of
   our fee for those services, the manner in which our fees will be determined, and the terms on which
   we will be paid. This Agreement is not a guaranty on the outcome of the matter and because of
   the uncertainty of legal proceedings, the interpretation and changes in the law and other unknown
   factors, the Firm cannot predict the outcome of any case.


            1.       Nature of Legal Service.    You have previously engaged us to consult with and
   advise you on issues related to the impact on your business operations as a result of the Covid-19
    pandemic. I understand that tomorrow the Clients will consider the possibility of a potential
   Chapter 1 1 filing. If the decision is made to file a Chapter 1 1 petition, then through this Agreement
   the Firm will be engaged to represent the Clients in their Chapter 1 1 proceedings, subject to any
   requisite Bankruptcy Court approval. If the decision is made not to file a Chapter 1 1 petition, then
   this agreement will terminate and any unused portion of any Advance Deposit will be promptly
   refunded. If you wish to have the Firm represent you in other matters outside the scope of this
    representation, any such matter would have to be covered by a separate agreement.


           2.        No Guaranty. The Firm agrees to provide conscientious, competent and diligent
    services and at all times will seek to achieve solutions which are just and reasonable for you.
    However, because of the uncertainty of legal proceedings, the interpretation and changes in the


                                             MELAND | BUDWICK

3200 SOUTHEAST FINANCIAL CENTER    200 SOUTH BISCAYNE BOULEVARD         MIAMI, FL 33131   t 305-358-6363 - 305-358-1221


                                             MELANDBUDWICK.COM                                     EXHIBIT B
                   Case 20-20259-RAM               Doc 19       Filed 09/23/20        Page 17 of 28




                                                MELAND | BUDWICK
                                                      ATTORNEYS   AT   LAW




   law and many unknown factors, attorneys cannot and do not warrant, predict or guarantee results
   or the final outcome of any case.


              3.     Fee for Services. We will charge for our services on the basis of our standard hourly
   rates, as in effect from time to time, based on the time records kept by us.                  It is our practice to
   charge for actual time expended on your behalf.               Our hourly rates at the present time for those
   persons who we anticipate working on your behalf are as follows:


                               Michael S. Budwick                  $695
                               Joshua W. Dobin                     $580
                               James C. Moon                       $495
                               Meaghan E. Murphy                   $365
                               Paralegals                          $180 -$260


              These rates may adjust in January of each year and new rates may apply thereafter. At
   your request, we have agreed to apply a 10% discount to fees on any invoices.


              4.     Advances. The Firm requires a refundable advance retainer deposit in the amount
   of $115,000 plus a refundable advance cost deposit in the amount of $10,000' ("Advance
   Deposit") at the time of the filing of the Chapter 1 1 Voluntary Petition. The $125,000 Advance
   Deposit will be deposited into our Firm's Trust Account.


              5.      Source of Advances/Retainers.          The Firm has advised the Clients that we cannot
   accept any funds that could be subject to avoidance by a trustee in any bankruptcy case as a
   fraudulent transfer or conveyance.          The Clients represent and warrant that the funds used to pay
   the Firm's Advance Deposit or any other fees and expenses are not the property of any bankruptcy
   estate.    The Clients further acknowledge that this representation and warranty is material to the
   Firm, and any misrepresentation regarding the source of the Advance Deposit shall be a material
   breach of this Agreement.


              6.      Costs. In connection with our engagement, we anticipate that certain expenses may
   be incurred and advanced by us on your behalf. These expenses may include, but are not limited
   to, our actual costs for expenses such as filing fees, services by outside consultants and vendors
   regarding electronically stored information, delivery charges / messenger services, long distance
   telephone charges, special postage (overnight courier services, express mail, certified mail, etc.),
   facsimile transmissions, costs of investigation, computer-assisted research charges, secretarial
   overtime, court reporting, 150 per page for photocopies, and other incidental expenses. You agree
   to pay us for these various costs in addition to our fees for legal services. We reserve the right to
   withdraw should these costs not be paid.            Further, we may ask that additional sums be deposited




    1 This pre-petition cost Advance Deposit includes the court required filing fee of $1,717 for each of the chapter 1 1
   filings.


                                                   MELAND I BUDWICK

3200 SOUTHEAST FINANCIAL CENTER        200 SOUTH BISCAYNE BOULEVARD          MIAMI, FL 33131   t 305-358-6363 F 305-358-1221


                                                  MELANDBUDWICK.COM
                   Case 20-20259-RAM        Doc 19       Filed 09/23/20          Page 18 of 28




                                           MELAND | BUDWICK
                                                  ATTORNEYS   AT   LAW




    in our trust account should it appear necessary to cover such expenses, and we may pass along
    certain charges to you for direct payment to the vendor(s).


            7.      Payment of Invoices. Bills will be rendered for the time spent on this matter and for
    expenses incurred on your behalf      You agree to pay each bill within ten days of receipt or as
    otherwise set forth pursuant to applicable Bankruptcy Court orders and procedures.


            8.      Non-Payment of Fees and Costs.        Unless we mutually reach another agreement
    regarding the payment of fees and costs, you understand that non-payment of any invoice for fees
    and costs within a timely basis will constitute a default and several different consequences will
    result from such non-payment. Subject to any potential need for Bankruptcy Court approval, these
    consequences include the following:


                    a)     The Firm retains the right, in our sole and absolute discretion, to charge
            interest at the maximum legal rate.


                    b)     The Firm may suspend further legal services, in which event you will be
            liable to the Firm for the payment of any fees earned and any costs incurred by us prior to
           that time.


                    c)     Florida Law provides the Firm with the right to impose a lien upon
           documents, money and other intangibles and materials coming into the Firm's possession
           to receive the payment of its fees and expenses.


           9.       Records Retention.   In the course of representing you, it is likely that numerous
    records and documents (originals and copies) will come into the Firm's possession and numerous
   additional documents will be generated by the Firm. Naturally, you may examine any written
    materials in the Firm's files at any time the Firm agrees prior to the termination of our
    representation, but you acknowledge that all of the Firm's work product is owned by the Firm.
    Upon the termination of the Firm's representation in connection with this engagement, we will
    retain our files for at least two (2) years, after which any written materials not returned to you may
    be destroyed by the Firm.     Your execution of this Agreement constitutes your consent to this
   procedure.


            1 0.    Commencement of Representation. If this arrangement is acceptable to you, please
   acknowledge your understanding and agreement by signing, dating and returning a copy of this
   Agreement to us. Our representation will commence upon receipt of this executed Agreement and
   any required Advances/Retainers set forth herein.


            11.     Counter-Parts. The Parties may execute this Agreement in whole or counterparts,
   and execution of counterparts shall have the same force and effect as if the Parties had signed the
   same instrument. Signatures transmitted electronically shall have the same effect as original
   signatures.



                                             MELAND | BUDWICK

3200 SOUTHEAST FINANCIAL CENTER    200 SOUTH BISCAYNE BOULEVARD          MIAMI, FL 33131   T 305-358-6363 F 305-358-1221

                                            MELANDBUDWICK.COM
                  Case 20-20259-RAM         Doc 19     Filed 09/23/20          Page 19 of 28




                                          MELAND I BUDWICK
                                               ATTORNEYS   AT   LAW




           12.     Right of the Firm to Withdraw / Right of Client to Terminate. You will have the
   right to terminate the Firm's representation at any time, but the provisions of this Agreement
   related to payment and collection of fees and disbursements will not terminate. The Firm will have
   the same right to terminate its representation at any time with or without cause, subject to the
   Firm's obligation to give you reasonable notice to arrange other representation. Withdrawal with
   cause shall be considered a Constructive Termination and is based on: (1) the Clients' failure to
   behave in an ethical fashion; (2) the Clients' failure to follow any pertinent orders or rules of the
   court, arbitration forum, or panel; or (3) the Clients' failure to follow the Firm's advice or failure
   or refusal to cooperate with the Firm. The Clients' cooperation shall include, but not be limited
   to, providing the Firm with all accurate, material information pertinent to the representation and
   keeping the Firm advised of Clients' current mailing addresses, telephone numbers, and other
   necessary contact information.


            13.    Procedure for Dispute Resolution. With regard to any dispute relating to this
   representation. Clients and the Firm agree that this Agreement shall be construed and enforced
   pursuant to the laws of the State of Florida, both substantive and procedural. The parties agree that
   the sole and exclusive venue for any action in any way related to this Agreement shall be Miami-
   Dade County, Florida, and both parties expressly waive any objection or defense that such venue
   is an inconvenient or otherwise an improper forum for any dispute in any way related to this
   Agreement. Both parties waive any and all objections to personal jurisdiction as they may relate
   to the enforcement of the terms of this Agreement in Miami-Dade County, Florida. Both parties
   agree to accept service of process via certified mail, Federal Express, United Postal Service, DHL,
   or by email to the addresses below.


             To Clients:                                    For the Firm:
             It' Sugar LLC                                  Michael S. Budwick
             Attn: Anton Gladnikov,                         mbudwick@melandbudwick.com
             Chief Financial Officer                        MELAND BUDWICK, P.A.
             agladnikov@itsugar.com                         3200 Southeast Financial Center
                                                            200 South Biscayne Boulevard
                                                            Miami, Florida 33131
                                                            Telephone:        (305) 358-6363
                                                            Telefax:          (305)358-1221



   The parties knowingly, irrevocably, voluntarily, and intentionally waive any right either may have
   to a trial by jury with respect to any action, defense, counterclaim, or other proceeding arising
   under or in any way related to this agreement. Any mediator so designated must be acceptable to
   all parties.


   In the event of litigation between the parties arising out of or related to this Agreement, the
   prevailing party shall be entitled to recover its costs, including reasonable attorneys' fees, expended


                                            MELAND | BUDWICK

3200 SOUTHEAST FINANCIAL CENTER   200 SOUTH BISCAYNE BOULEVARD        MIAMI. FL 33131   305-358-6363 F 305-358-1221

                                            MELANDBUDWICK.COM
                   Case 20-20259-RAM          Doc 19    Filed 09/23/20          Page 20 of 28




                                            MELAND | BUDWICK
                                                 ATTORNEYS   AT   LAW




    in connection with such dispute from the non-prevailing party. This provision applies to fees and
    costs incurred both at the trial and appellate levels, including any petitions. Also per this provision,
    the prevailing party shall be entitled to recover not only those fees and costs incurred in conjunction
    with all efforts to achieve prevailing-party status and to determine the issue of entitlement to fees
    and costs, but also those fees and costs incurred in conjunction with all efforts to establish the
    proper amount of such fees and costs. The client agrees to compensate the Firm for the defense of
    any fee disputes.


            14.     Waiver. A party's failure to insist on compliance or enforcement of any provision
    of this Agreement shall not affect the validity or enforceability or constitute a waiver of future
    enforcement of that provision or of any other provision of this Agreement by that party or any
    other party.


            15.     Amendments. This Agreement may be amended at any time by mutual consent of
    the parties hereto, with any such amendment to be unenforceable unless in writing, signed by the
    Firm and you, along with any necessary approvals by the Bankruptcy Court.


            16.     Applicable Law. This Agreement shall be governed for all purposes by the laws of
    the State of Florida.    If any provision of this Agreement is declared void, such provision shall be
    deemed severed from this Agreement, which shall otherwise remain in full force and effect.
    Notwithstanding anything else herein, in the event of a banking filing, the terms of this retention
    may be impacted by applicable federal and local bankruptcy rules as well as by orders of the
    Bankruptcy Court.


            17.     Electronic Discovery and Retention of Documents.            Various rules and regulations
    require that once a party reasonably anticipates litigation or has knowledge that litigation is
    pending, all documents, including electronic documents, pertaining to the litigation must be
    properly retained.      If you have a routine document destruction policy, you must immediately
    suspend it, implement a litigation hold (as discussed below), and ensure that all relevant data is
    safeguarded against destruction moving forward. As your attorney, we will oversee and guide you
    through these efforts.


            In view of these obligations, we have created the attached template litigation hold letter
    (' Litigation Hold Letter"), which generally explains those documents that must be retained. You
    are required to     immediately identify those employees who may have relevant documents
    ("Document Custodians' ') and locate where potentially relevant documents are stored.                     The
    identified Document Custodians must understand their document-retention obligations; we will
    assist you as needed in educating the Document Custodians on their obligations. You must ensure
    that all of the Document Custodians and IT personnel receive the Litigation Hold Letter, and ensure
    that all relevant documents are preserved. You must also follow up with all Document Custodians
    throughout the litigation to ensure that all potentially relevant documents are being properly
    preserved. It is likely that you will need to involve your IT personnel throughout this process. We
    will need to understand how your records management program operates, including how long and


                                              MELAND I BUDWICK

3200 SOUTHEAST FINANCIAL CENTER      200 SOUTH BISCAYNE BOULEVARD       MIAMI, FL 33131   T 305-358-5363 F 305-358-1221

                                              MELANDBUDWICK.COM
                   Case 20-20259-RAM        Doc 19       Filed 09/23/20        Page 21 of 28




                                          MELAND | BUDWICK
                                               ATTORNEYS   AT   LAW




   where records are stored, and you will need to provide us documentation to reflect all actions taken
   on your part to ensure that all relevant data is preserved, including evidence that you have
   distributed the Litigation Hold Letter as required.


           If at any time you have any questions about your document-retention obligations, including
   electronic storage issues, please do not hesitate to contact us. By executing this Agreement, you
   acknowledge your document-retention obligations and that you have read and understood the
   contents of this Paragraph.


           1 8.     Disclaimer Regarding Tax Consequences. Please be advised that the Firm is not tax
   counsel and will not provide you with any advice regarding any of the tax consequences associated
   with the resolution of the matters related to our retention. To determine any such tax consequences
   or implications, you should consult your particular tax advisor. A non-exclusive list of matters that
   you may wish to discuss with your tax advisor would be the implications of cancellation of debt
   income, the tax consequences of a "short sale" of a parcel of real estate as opposed to a foreclosure,
   how foreclosures (and deeds in lieu of foreclosure) are taxed, and the tax consequences of receiving
   or paying any amounts to settle litigation or to satisfy a judgment. By executing this Agreement
   you acknowledge that you have read and understood the contents of this paragraph.

           19.      Nonclients. The Firm represents the Clients only and does not represent the Clients'
   officers, directors, members, managers, employees, subsidiaries, affiliates, founders, partners
   (whether general or limited), spouses, domestic partners, parents or children unless specifically set
   forth herein.


           20.      Conflict Waiver.    As you may recall we have advised as to our former and
   concluded representations of BBX Capital Asset Management, BBX Capital Corporation
   and certain current and former executives, Hoffman's Chocolates, and several subsidiaries
   directly or indirectly owned by BBX Capital. We have also advised we currently represent
   Bluegreen Vacations Corporation ("BVC"), Bluegreen Vacations Unlimited, Inc. ("BVU")
   and Heartwood 4, LLC (HW4"). None of the matters that were the subject of these
   representations are related to the Clients and the Clients agree that our representation of
   BVC, BVU and HW4 and the Clients does not constitute a conflict of interest. To the extent
   that such representation does represent a conflict of interest, you agree that any such conflict
   is hereby fully and completely waived.




                                            MELAND | BUDWICK

3200 SOUTHEAST FINANCIAL CENTER   200 SOUTH BISCAYNE BOULEVARD        MIAMI, FL 33131   T 305-358-6363 - 305-358-1221


                                            MELANDBUDWICK.COM
                  Case 20-20259-RAM        Doc 19     Filed 09/23/20         Page 22 of 28




                                         MELAND | BUDWICK
                                              ATTORNEYS   AT   LAW




           21 .    Common Representation.      Each of the Clients understands that the Firm is jointly
    representing all of the Clients and agrees to the Firm's joint representation. The Firm has advised
    the Clients of the implications of the common representation and the advantages and risks
    involved.


           We appreciate your confidence in our Firm and we assure you that we shall make every
    effort to perform our services in a prompt and efficient manner.


                                          Very truly yours,




                                          Michael S. Budwick
    MSB/gv




                                           MELAND | BUDWICK

3200 SOUTHEAST FINANCIAL CENTER   200 SOUTH BISCAYNE BOULEVARD       MIAMI, FL 33131   ! T 305-358-5363 - 305-358-1221

                                           MELANDBUDWICK.COM
                Case 20-20259-RAM          Doc 19    Filed 09/23/20            Page 23 of 28




                                        MELAND | BUDWICK
                                             ATTORNEYS   AT   LAW




                                             Conclusion


          If the above correctly reflects the understanding reached between the Firm and you
   regarding the terms and conditions of the Firm's representation, please sign this Agreement where
   indicated below, return it to our office along with any required funds described above payable to
   Meland Budwick, P. A., and upon receipt of this signed Agreement and accompanying Advance
   Deposit check or wire transfer, the Firm officially shall commence its representation.


          We appreciate the trust and confidence you have shown us in retaining the Firm to represent
   you. and we look forward to what we hope will be a favorable resolution of this matter.


   BY SIGNING BELOW I REPRESENT THAT I HAVE AUTHORITY TO EXECUTE THIS
   AGREEMENT ON BEHALF OF THE PARTY INDICATED ABOVE MY NAME, AND I
   REPRESENT THAT I HAVE READ, UNDERSTAND, AND AGREE TO ALL OF THE
   TERMS SET FORTH IN THIS AGREEMENT.


   REVIEWED, ACKNOWLEDGED
   AND ACCEPTED on September £)           , 2020.

    IT'SUGAR LLC                                      IT'SUGAR FL 1 LLC




    By:                                               By:
            ANTON GLADNIKOV, CFO                                    ANTON GLADNIKOV, CFO




    IT'SUGAR ATLANTIC CITY LLC                        IT'SUGAR FLGC LLC




    By:                                               By:
            ANTON GLADNIKOV, CFO                                    ANTON GLADNIKOV, CFO




                                           MELAND I BUDWICK

3200 SOUTHEAST FINANCIAL CENTER   200 SOUTH BISCAYNE BOULEVARD        MIAMI, FL 33131   305-358-6363 = 305-358-1221

                                          MELANDBUDWICK.COM
                 Case 20-20259-RAM             Doc 19       Filed 09/23/20     Page 24 of 28



                                           MELAND I BUDWICK
                                                ATTORNEYS   AT   LAW




                                               [IT'SUGAR LLC]


    TO:               ALL PERSONNEL
     FROM:
     RE:              Retention of Documents Relating To [LITIGATION MATTER]
     DATE:


     [DESCRIBE LITIGATION]. As a party to this lawsuit we are obligated to preserve and gather
    all documents, including electronic documents, which may relate to [LITIGATION MATTER].


    Please thoroughly search all of your files, w herever located, for such documents, including, but
    not limited to:


                      Memos
                      Letters
                      Reports
                      Charts
                      Tables
                      Drawings
                      Graphs
                      Photographs
                      Handwritten or typewritten notes
                      Computer and electronic files (including, but not limited to, files on laptop
                      computers, desk top computers, floppy discs, hard drives, zip drives, memory
                      cards, personal digital assistants, handheld wireless devices, and cellular
                      telephones)
                      Emails
                      Text messages
                      Voice messages
                      Invoices
                      Accounting Records
                      Contracts
                      Agreements
                      Back up files preserving computer and electronic files
                      Back up files preserving any of the above communication which have been
                      "deleted"*
                      Communications of any other kind


    Please immediately provide these documents to                         .   These documents may not be
    destroyed, recycled, deleted or otherwise disposed of. Destruction of such documents, whether
    in hard copy of electronic medium, can lead to judicial sanctions.




                                           MELAND | BUDWICK

3200 SOUTHEAST FINANCIAL CENTER     200 SOUTH BISCAYNE BOULEVARD       MIAMI, FL 33131   305-358-6363 F 305-358-1221

                                           MELANDBUDWICK.COM
             Case 20-20259-RAM       Doc 19       Filed 09/23/20   Page 25 of 28




                                        EXHIBIT C

                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                                www.flsb.uscourts.gov
In re:
                                                    Chapter 11

IT’SUGAR FL I LLC,                                  Case No. 20-20259-RAM
IT’SUGAR LLC,                                       Case No. 20-20261-RAM
IT’SUGAR ATLANTIC CITY LLC,                         Case No. 20-20263-RAM
IT’SUGAR FLGC LLC,                                  Case No. 20-20264-RAM
                                                    (Joint Administration pending)
            Debtors.
_______________________________/

     INTERIM ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION
           OF MICHAEL S. BUDWICK AND MELAND BUDWICK, P.A.
       AS ATTORNEYS FOR THE CHAPTER 11 DEBTORS-IN-POSSESSION
    NUNC PRO TUNC TO THE PETITION DATE AND SETTING FINAL HEARING

         THIS MATTER came before the Court on ____, 2020 at ___ ___.m. upon the

Application of the Debtors for an Order, on an Interim Basis, Authorizing the Employment and

Retention of Meland Budwick, P.A. As Attorneys for the Debtors and Debtors in Possession

Nunc Pro Tunc to the Petition Date [ECF No. ___] (the “Application”), pursuant to § 327(a) of



                                              1
              Case 20-20259-RAM       Doc 19       Filed 09/23/20   Page 26 of 28




Title 11 of the United States Code (the “Bankruptcy Code”), Rules 2014(a), 2016 and 6003 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rules 2014-1 and

2016-1 of the Local Rules for the United States Bankruptcy Court for the Southern District of

Florida (the “Local Rules”); the Court having reviewed the Application, the declaration of

Michael S. Budwick, Esq. in support of the Application, (the “Budwick Declaration”); the Court

being satisfied based upon the representations made in the Application and the Budwick

Declaration that (a) Michael S. Budwick and Meland Budwick, P.A. (“MB”) do not hold or

represent an interest adverse to the Debtors’ estates and (b) Michael S. Budwick and MB are a

“disinterested person” as defined in § 101(14) of the Bankruptcy Code and as required by

§ 327(a) of the Bankruptcy Code and Local Rule 2014-1; due and proper notice of the

Application having been provided, and after due deliberation and sufficient cause appearing

therefore, it is accordingly

        ORDERED AND ADJUDGED as follows:

        1.     The Application is GRANTED on an interim basis, nunc pro tunc to the Petition

Date.

        2.     It’Sugar FL I LLC, It’Sugar LLC, It’Sugar Atlantic City LLC, and It’Sugar FLGC

LLC (collectively, the “Debtors”) are authorized to employ and retain MB as their general

counsel in these Chapter 11 cases in accordance with the terms and conditions set forth in the

Application and this Interim Order.

        3.     MB shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the Debtors’ Chapter 11 cases in

compliance with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the




                                               2
             Case 20-20259-RAM          Doc 19       Filed 09/23/20    Page 27 of 28




Local Rules, guidelines established by the Office of the United States Trustee for the Southern

District of Florida and any other applicable procedures and orders of the Court.

        4.     The Court shall conduct a final hearing (the “Final Hearing”) on the Application

on _____________, at ___________, prevailing Eastern Time, by telephone through

CourtSolutions. To participate through CourtSolutions, you must make a reservation in advance

no later than 3:00 p.m., one business day before the date of the hearing. Reservations should be

arranged online at https://www.court-solutions.com/. If a party is unable to register online, a

reservation may also be made by telephone at (917) 746−7476.

        5.     Any party in interest objecting to the relief sought in the Application shall serve

and file written objections, which objections shall be served upon (a) the Debtors; (b) MB; (c)

the Office of the United States Trustee for the Southern District of Florida; (d) the entities listed

on the Master Service List, if any, filed pursuant to Local Bankruptcy Rule 2002-1(K); and (e)

counsel to any Official Committee of Unsecured Creditors Committee, to the extent one is

appointed prior to the Final Hearing (collectively, the “Notice Parties”) and shall be filed with

the Clerk of the United States Bankruptcy Court, Southern District of Florida, to allow actual

receipt by the foregoing no later than ___________________ at 4:30 p.m., prevailing Eastern

Time.

        6.     Notice will be provided to all parties by mailing a copy of this Interim Order

setting the Final Hearing upon all parties on the Master Service List pursuant to Local Rule

2002-1 (H), Designation of Master Service List in Chapter 11 Cases.

        7.     In the event the Application is not granted on a final basis, MB shall be authorized

to submit a fee application with this Court for compensation for services rendered in the period

between the Petition Date and the Final Hearing. Any party in interest may object to the fee




                                                 3
             Case 20-20259-RAM          Doc 19         Filed 09/23/20   Page 28 of 28




application; provided, however, that such party shall file such objection with this Court and serve

a copy of the objection upon the Notice Parties.

       8.      Time records in support of any application for compensation and reimbursement

of costs may be maintained by MB with respect to the Debtors on a consolidated basis without

the necessity for tracking time separately as to each Debtor.

       9.      The requirements for emergency motions set forth in Local Rule 9075-1 and for

entry of the relief requested earlier than the period set forth in Bankruptcy Rule 6003 are

satisfied by the contents of the Application.

       10.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Interim Order in accordance with the Application and the record.

       11.     Entry of this Interim Order is without prejudice to the rights of any party-in-

interest to interpose an objection to the Application, and any such objection will be considered

on a de novo basis at the Final Hearing.

       12.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Interim Order.

                                                ###
Submitted By:
Joshua W. Dobin, Esquire
Florida Bar No. 93696
jdobin@melandbudwick.com
MELAND BUDWICK, P.A.
Counsel for Debtors
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone:    (305) 358-6363
Telefax:      (305) 358-1221

Copies Furnished To:
Joshua W. Dobin, Esquire, is directed to serve copies of this Order on all parties in interest and
to file a Certificate of Service.



                                                   4
